In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00275-CV

DAVID CHRISTOPHER MCCOY,                     §   On Appeal from the 324th District Court
Appellant
                                             §   of Tarrant County (324-607511-16)

V.                                           §   November 15, 2018

LORNA SCOTT MCCOY, Appellee                  §   Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings.

      It is further ordered that Appellee Lorna Scott McCoy shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr